SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2015 [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-55224 AMCHI GENDYNAMY SCIENCE CORPORATION (Exact name of registrant as specified in its charter) PRETTY VALLEY ACQUISITION CORPORATION (Former Name of Registrant as Specified in its Charter) Delaware 47-1360654 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1809 Pritchard Way Hacienda Heights, CA 91745 (Address of principal executive offices) (zip code) Registrant's telephone number, including area code: 626-715-9695 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: Common Stock, $.0001 par value per share (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act [ ] Yes [ X ] No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. [ ] Yes [ X ] No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [ X ] Yes [ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[ X ] Yes [ ] No Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (Section 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [ X ] Yes [ ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer", "non-accelerated filer", and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] Smaller reporting company [ X ] (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [ X ] Yes [ ] No State the aggregate market value of the voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold, or the average bid and asked price of such common equity, as of the last business day of the registrant's most recently completed second fiscal quarter. $ 0 Indicate the number of shares outstanding of each of the registrant's classes of common stock as of the latest practicable date. Class Outstanding at April 14, 2016 Common Stock, par value $0.0001 Documents incorporated by reference: None PART I Item 1. Business Amchi Gendynamy Science Corp (“Amchi,” or “the Company”) is a developmental stage research company focused on commercializing a patent pending device in the field of genome dynamics editing. A culmination of 20 years of the founder’s research has resulted in the “Theory of Microdynamist,” a multidiscipline research that utilizes principles of mathematics, physics, and life sciences. Specifically, principles of relativity, string theory, and quantum mechanics are used to explain the relation between kinetic law of the life-universe dynamics origin and the human genome dynamics editing process. The Company has applied this research to develop what is known as “geneinformaion preciseenergy therapy”. The Company anticipates that this proprietary treatment may develop into a stepping stone into treating and curing hereditary genetic diseases. The Company has invented the Amchi Gendynamy Genome Repair Device. The device channels special high frequency energy acoustic waves to interact with the human body. The science behind the device is based on the dynamic principle of gene editing. The Company believes one reparative property of multiple frequencies, in particular, has shown to be highly effective in treating Type 2 Diabetes. These frequencies, when applied to the patient, create a Deoxy-ribonucleic Acid (DNA) energy exchange field in the body that communicates with the Ribonucleic Acid (RNA), instructing it to repair its faulty cellular reproduction commands. As a result, the DNA gives the correct reproductive instructions to the RNA providing a non-invasive, low-or no-side effect treatment. GENOME REPAIR DEVICE The Amchi Gendynamy Genome Repair Device is designed to treat various illnesses and diseases, from diabetes to cancers. Through its research, the Company has identified multiple frequencies that have indicated healing effects throughout the body. Administering the device is a simple but precise process. The device, which is a high-tech box designed to channel energy frequencies, must be administered by trained medical professionals. When the box is placed near the effected organ energy is channeled and carefully selected frequencies are directed at that organ. Within the targeted organ, genome dynamic editing principles take place – the DNA is ordered to give new and corrective instructions to the RNA of that organ’s cells, thus treating the problem at the source. The process is very safe, and has zero known side effects. Only thoroughly trained medical specialists can administer the box to patients, as careful training is required in order to effectively treat patients. To date the Company has only treated 4 patients in its clinic in China Manufacturing and Assembly The Company has entered into an agreement with Focus Product Design, Inc, Menlo Park, California (“Focus”) to develop and manufacture a Genome Repair Device. The Focus facility is FDA-registered, and the Company believes it is compliant with the FDA’s Quality System Regulations. Its facility and the facilities of the third-party manufacturers and suppliers are subject to periodic inspections by regulatory authorities, including the FDA and other governmental agencies. Competition The medical device industry is highly competitive, subject to rapid technological change and significantly affected by new product introductions and market activities of other participants. Therefore, our currently marketed products are, and future products we commercialize will be, subject to competition.Almost all of our competitors have greater financial capabilities and name recognition then we do. There is no direct and indirect competitor on genome repair technology in the market so far. Regulatory Status The Genome Repair Device is still under development, and to date the Company has conducted only a few studies and other preclinical work in China with a prototype device. The Company has not made any filing with any regulatory authority seeking approval or clearance for the Genome Repair Device. The Company expects the initial market for the Genome Repair Device to be in China 2016 and in the United States in 2017. In the United States, the Company believes that most components of the Genome Repair Device will be Class I medical devices and will fall under the FDA’s 510(k) regulatory process. Regulatory Requirements of the United States Food and Drug Administration The research, development and clinical programs, as well as the manufacturing and marketing operations, will be subject to extensive regulation in the United States and other countries. Most notably, all products to be sold or used in the United States are subject to regulation as medical devices under the federal Food Drug and Cosmetic Act, or FDCA, as implemented and enforced by the FDA. The FDA governs the following activities that to ensure that medical devices manufactured, promoted and distribute domestically or exported internationally are safe and effective for their intended uses: Product design, preclinical and clinical development and manufacture; product premarket clearance and approval; product safety, testing, labeling and storage; record keeping; product marketing, sales and distribution; post-market surveillance, complaints, reporting of injuries or malfunctions Patent and Trademark Wisdom Qiao, the director and CEO of the Company, filed an application with the United States patent office on September 22, 2015 for patent and trademark protection of the “Dynamic Recovery and Therapy System”, a massage device with predetermined patterns, pressures and methods, designed to improve fitness, reduce blood pressure, enhance sleep and provide general health benefits. Subsequent Events On January 15, 2016, the Company completed a private placement of 26,707,994 shares and sold its common stock to 37 investors (the “Investors”) for a total purchase price of $647,610. All of the sales were made in China and all of the Investors were residents of China. The Company has issued all the share certificates to all 37 investors as of the date of this report. No commissions were paid. The Investors have acquired these shares for investment and not with a view toward distribution. All of the stock certificates issued to the Investors have been affixed with an appropriate legend restricting sales and transfers. Therefore, based on the foregoing, the Company has issued the shares in reliance upon the exemptions from registration provided by Section 4a (2) of the Securities Act of 1933 and/or Regulation S. On January 28, 2016, the Company filed a Form 8-K reporting the assignment by Wisdom Qiao, the director and principal shareholder and CEO of the Company, of her entire right, title and interest in a patent application entitled “Dynamic Recovery and Therapy System” in exchange for 200,000,000 shares of the Company’s common stock. The shares are restricted and the certificates have been affixed with the appropriate legend restricting sales and transfers. The application was filed with the patent office on September 22, 2015. The Invention is a massage device with predetermined patterns, pressures and methods, designed to provide health benefits to improve physical fitness, reduce blood pressure, reduce glucose levels, enhance sleep and potentially reduce or eliminate tumor growth. On February 11, 2016, the Company entered into a Product Design Service Agreement with Focus Product Design, a California corporation, to design product requirements, systems architecture, proof of concept ME and EE, part sourcing, product architecture, etc. for a fixed fee of $635,100. The agreement will continue to be effective until performed by Focus. The Company has paid to Focus $7,400 as of the date of this report for the performance of services. Company Overview The Company was incorporated on May 20, 2014, under the laws of the state of Delaware to engage in any lawful corporate undertaking, including, but not limited to selected mergers and acquisitions. The Company has been in the developmental stage since inception and its operations to date have been limited to issuing shares to its original shareholders. In June, 2014, Pretty Valley Acquisition Corporation filed a registration statement with the Securities and Exchange Commission on Form 10-12g pursuant to Securities Exchange Act of 1934 and became a public reporting company. On October 15, 2015, the Company effected a change in control of Pretty Valley Acquisition Corporation. As part of that change in control, the then officers and directors of Pretty Valley resigned, the Company redeemed 19,500,000 shares of the then 20,000,000 shares of common stock outstanding. Wisdom Qiao was appointed the sole officer and director of the Company and the Company issued 20,000,000 shares of common stock to Ms. Qiao. In addition, the Company changed its name to Amchi Gendynamy Science Corporation. Subsequent to the change in control, on January 12, 2016, the Company issued 26,707,994 shares of its common stock to 37 shareholders pursuant to an exemption from registration under Section 4(2) of the Securities Act of 1933, as amended, as transactions by an issuer not involving any public offering. Subsidiaries The Company has no subsidiaries. Item 2. Properties The Company does not own properties and at this time has no agreements to acquire any properties. The Company leases the bioskills facility which is a state of the art 10,100 square foot building with a large 2,200 square foot bio skills lab space, two private surgical lab suites, a 100 seat theater style auditorium, a large twenty person plus conference room, and a 2,200 square foot cafeteria/common area on a month to month operating lease. The large lab area is able to facilitate up to a fifteen station customized lab/medical testing event. Its two smaller private lab suites are for shared rental or exclusive private use. Item 3. Legal Proceedings There is no litigation pending or threatened by or against the Company. Item 4. Mine Safety Disclosures. Not applicable. PART II Item 5. Market for Registrant's Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities There is currently no public market for the Company's securities. At such time as it qualifies, the Company may choose to apply for quotation of its securities on the OTC Bulletin Board. The OTC Bulletin Board is a dealer-driven quotation service. Unlike the Nasdaq Stock Market, companies cannot directly apply to be quoted on the OTC Bulletin Board, only market makers can initiate quotes, and quoted companies do not have to meet any quantitative financial requirements. Any equity security of a reporting company not listed on the Nasdaq Stock Market or on a national securities exchange is eligible. Since inception, the Company has sold securities which were not registered as follows: DATE NAME NUMBER OF SHARES May 20, 2014 James Cassidy (9,750,000 redeemed 10/14/2015) May 20, 2014 James McKillop (9,750,000 redeemed 10/14/2015) October 15, 2015 Wisdom Qiao January 12, 2016 37 Shareholders January 28, 2016 Wisdom Qiao Item 6. Selected Financial Data There is no selected financial data required to be filed for a smaller reporting company. Item 7. Management's Discussion and Analysis of Financial Condition and Results of Operations All references to “we”, “our,” “us” and the “Company” in this Item7 refer to Amchi Gendynamy Science Corporation (“AGSC”). The discussion in this section contains forward-looking statements. These statements relate to future events or our future financial performance. We have attempted to identify forward-looking statements by terminology such as “anticipate,” “believe,” “can,” “continue,” “could,” “estimate,” “expect,” “intend,” “may,” “plan,” “potential,” “predict,” “should,” “would” or “will” or the negative of these terms or other comparable terminology, but their absence does not mean that a statement is not forward-looking. These statements are only predictions and involve known and unknown risks, uncertainties and other factors, which could cause our actual results to differ from those projected in any forward-looking statements we make. Several risks and uncertainties we face are discussed in more detail under “Risk Factors” in PartI, Item1A of this Annual Report or in the discussion and analysis below. You should, however, understand that it is not possible to predict or identify all risks and uncertainties and you should not consider the risks and uncertainties identified by us to be a complete set of all potential risks or uncertainties that could materially affect us. You should not place undue reliance on the forward-looking statements we make herein because some or all of them may turn out to be wrong. We undertake no obligation to update any of the forward-looking statements contained herein to reflect future events and developments, except as required by law. The following discussion should be read in conjunction with the consolidated financial statements and the notes to those statements included elsewhere in this Annual Report on Form 10-K. Amchi Gendynamy Science Corporation is an early-stage development company specializing in genome dynamics editing and application. The Company is researching, designing and developing an experimental genome dynamic repair treatment based on the dynamic principle of genetic editing theory, utilizing electrical frequencies and a special acoustic waves, which the founder of the company has took over 20 year to study on dynamic principle of genetic editing to discover the right multiple frequency, how they work on Genome mutation, to help repair DNA and RNA that may have been incorrectly encoded due to offsetting energy through the genome editing process. The Company has completed several therapy sessions with individuals in China with some success in rehabilitating and in the prevention of various hereditary genetic diseases, especially in Diabetes, including hypertension. Wisdom Qiao, our CEO, director and principal shareholder, is a leader in the field of precise energy genome therapy and in other categories such as genome dynamic editing program, biotech and life sciences. After 20 years of dedicated research, Wisdom Qiao‘s team is confident that genome dynamic repair system is ready to be commercialized for its effectiveness on Diabetes. The Company will start another 10 diabetes case study in May 2016. The therapy protocol or its energy treatment will be proved by the scientific and medical communities by the report of case study. The Company’s research is in its very early stages and there is no assurance that its therapy protocol or its energy devices will ever be able to be proved and accepted by the scientific and medical communities. The Company was incorporated in the State of Delaware in May 20, 2014, and was formerly known as Pretty Valley Acquisition Corporation. On June 18, 2014, Pretty Valley Acquisition Corporation filed a registration statement with the Securities and Exchange Commission on Form 10 by which it became a public reporting company. In September, 2015, the Company implemented a change of control by redeeming shares of existing shareholders, issuing shares to new shareholders, electing new officers and directors and accepting the resignations of its then existing officers and directors. In connection with the change of control, the shareholders of the Company and its board of directors unanimously approved the change of the Company’s name from Pretty Valley Acquisition Corporation to Amchi Gendynamy Science Corporation. The Company is a development stage company. As of the periods from inception, through the date of this report, the Company did not generate any revenue and incurred minimal expenses and operating losses, as part of its development stage activities. The Company’s financial statements are prepared using generally accepted accounting principles in the United States of America applicable to a going concern, which contemplates the realization of assets and the satisfaction of liabilities in the normal course of business. We have not yet established an ongoing source of revenues sufficient to cover its operating costs and allow it to continue as a going concern. We funded our operations in 2015 primarily through the financial support from our officers and shareholders. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary financing to continue operations, and the attainment of profitable operations. We incurred a net loss of $101,024 for the year ended December 31, 2015, provided net cash in operating activities of $9,792, had a working capital deficit of $115,380, and has an accumulated deficit of $101,731 as of December 31, 2015. These factors, among others raise a substantial doubt regarding the Company’s ability to continue as a going concern. If the Company is unable to obtain adequate capital, it could be forced to cease operations. Financial Operations Overview Revenue We have not earned revenues from providing genome repair services for the yearsended December 31, 2015 and2014, respectively. We do not expect to earn revenues from genome repair service for at least the next twelve months. We may never generate revenues and we may never succeed in commercializing any other products or services. Operating Expenses Operating expenses for the year ended December 31, 2015 were $101,024 compared to $707 for the period from May 20, 2014 (inception) to December 31, 2014. Operating expenses increased by $100,317 in 2015 primarily due to the increase in general and administrative expense primarily due to the legal and consulting fees of $85,000 recorded in providing assistance in effecting transactions for the Company to become a public company, including the preparation and filing a registration statement with the Securities and Exchange Commission, assistance with applicable state requirements, advice and assistance on listing its securities on a trading exchange, assistance in establishing and maintaining relationships with market makers and broker-dealers and assistance in other transactions, marketing and corporate structure activities available at that time; $12,124 in legal fees for applying for visa packages for obtaining immigration to United States of America; and approximately $3,900 for general office and travel expenses. We expect that general and administrative expenses will increase materially as we operate as a public company. These increases will likely to include salaries and related expenses, legal and consulting fees, accounting and audit fees, director fees, increased directors’ and officers’ insurance premiums, fees for investor relations services, enhanced business and accounting systems, and other costs associated with operations. Liquidity and Capital Resources Since our inception, our operations have been primarily financed through funding from the officers and shareholders. Our Genome Repair Device is a product candidate still in development, and, to date, we have conducted many human studies and other preclinical work with to that product candidate. Our Genome Repair Device will require substantial additional development and testing, and at present, we are focusing most of our efforts and resources on the second stage of clinical study after 20 years research and testing, ready for commercialization of this device. There can be no assurance that our development efforts will successfully reach expected results or that the Genome Repair Device will have the capabilities we expect. We have incurred operating losses in each year since our inception and we expect to continue to incur operating losses into the foreseeable future as we advance the ongoing development of our Genome Repair Device. Even if our plans and projects are successfully initiated, there can be no assurance that such plans and projects will have any commercial success or advantage. Also, there is no assurance that our initiatives will perform as intended in the marketplace. As of December 31, 2015, we had $59,837 of cash and cash equivalents compared to $0 at December31, 2014. We believe that our existing capital resources will not be sufficient to meet our projected operating requirements for at least the next 12 months and we will need to raise additional capital. Based on our operating plan, we will need additional funds to meet operational needs and capital requirements for product development and commercialization. We currently have no credit facility or committed sources of capital. To fund future operations we will need to raise additional capital and our requirements will depend on many factors, including the following: Funding may not be available to us on acceptable terms or at any terms. If we are unable to obtain adequate financing when needed, we may have to delay, reduce the scope of, or even suspend development of our initial Genome Repair Device. We may seek to raise any necessary additional capital through a combination of public or private equity offerings, debt financings, collaborations, strategic alliances, licensing arrangements and other marketing and distribution arrangements. To the extent that we raise additional capital through marketing and distribution arrangements or other collaborations, strategic alliances or licensing arrangements with third parties, we may have to relinquish valuable rights to our Genome Repair Device and future revenue streams, and we may have to grant licenses on terms that may not be favorable to us. If we do raise additional capital through public or private equity offerings, the ownership interest of our existing stockholders will be diluted, and the terms of these securities may include liquidation or other preferences that adversely affect our stockholders’ rights. If we raise additional capital through debt financing, we may be subject to covenants limiting or restricting our ability to take specific actions, such as incurring additional debt, making capital expenditures, or declaring dividends. The accompanying financial statements for the years ended December 31, 2015 and 2014 have been prepared on a basis that contemplates the realization of assets and the satisfaction of liabilities and commitments in the normal course of business. We have continuing net losses and negative cash flows from operating activities. In addition, we have deficiencies in working capital as of most of the balance sheet dates. These conditions raise substantial doubt about our ability to continue as a going concern. Our consolidated financial statements do not include any adjustments to the amounts and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. These circumstances caused our independent registered public accounting firm to include an explanatory paragraph in their report dated April 14, 2016, regarding their concerns about our ability to continue as a going concern. Our ability to continue as a going concern depends on our ability to obtain additional financing as may be required to fund current operations. Management’s plans include selling its equity securities and obtaining debt or other financing to fund its capital requirement and on-going operations; however, there can be no assurance the Company will be successful in these efforts. These factors create substantial doubt about the Company’s ability to continue as a going concern. The financial statements do not include any adjustment that might be necessary if the Company is unable to continue as a going concern. Operating Activities Net cash provided by operating activities for the year ended December 31, 2015 was $9,792 which resulted primarily from the loss of $101,024, expenses of $1,044 paid by founders for operations of the Company, increase in prepaid expenses of $7,400, increase in accounts payable of $85,000, and increase in payable to related party of $32,172. Investing Activities Net cash used in investing activities for the year ended December 31, 2015 was $10,400 which resulted from the cash expended for applications to register patents and trademarks of our product. Financing Activities Net cash provided by financing activities for the year ended December 31, 2015 was $60,445 primarily due to cash proceeds received for short term advances from third parties for our working capital requirements. As a result of the above activities, we experienced a net increase in cash and cash equivalents of $59,837 for the year ended December 31, 2015. Our ability to continue as a going concern is still dependent on our success in obtaining additional financing from investors or from sale of our common stock. Alternative Financial Planning The Company has no alternative financial plans at the moment. If the Company is not able to successfully raise monies as needed through a private placement or other securities offering (including, but not limited to, a primary public offering of securities), the Company will not be able to implement its business plan as a going concern . Equipment Financing The Company has no existing equipment financing arrangements. Critical Accounting Policies and Significant Judgments and Estimates Our management’s discussion and analysis of our financial condition and results of operations is based on our financial statements which we have prepared in accordance with U.S. generally accepted accounting principles. In preparing our financial statements, we are required to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. We have identified the following accounting policies that we believe require application of management’s most subjective judgments, often requiring the need to make estimates about the effect of matters that are inherently uncertain and may change in subsequent periods. Our actual results could differ from these estimates and such differences could be material. While our significant accounting policies are described in more detail in Note 2 of our annual consolidated financial statements included in this Annual Report, we believe the following accounting policies to be critical to the judgments and estimates used in the preparation of our financial statements. JOBS Act Accounting Election We are an “emerging growth company,” as defined in the JOBS Act. Under the JOBS Act, emerging growth companies can delay adopting new or revised accounting standards issued subsequent to the enactment of the JOBS Act until such time as those standards apply to private companies. We have irrevocably elected not to avail ourselves of this exemption from new or revised accounting standards, and, therefore, will be subject to the same new or revised accounting standards as other public companies that are not emerging growth companies. Fair value of Financial Instruments and Fair Value Measurements ASC 820, “
